                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


UNITED STATES OF AMERICA                        )
                                                )
v.                                              )           NO. 3:19-CR-00116-1
                                                )            REEVES/GUYTON
JEFFREY PATRICK TURNER                          )
                                                )


                                        ORDER

       Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty

plea to Count One of the Indictment; (2) accept Defendant’s plea of guilty to Count One

of the Indictment, that is, of conspiracy to commit an offense or to defraud the United

States by counterfeiting obligations of the United States, in violation of 18 U.S.C. § 371;

(3) adjudicate Defendant guilty of the charges set forth in Count One of the Indictment;

and (4) find that Defendant shall remain on supervised release until sentencing in this

matter [D. 34]. Neither party filed a timely objection to the report and recommendation.

After reviewing the record, the Court agrees with the magistrate judge’s report and

recommendation.     Accordingly, the Court ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation [D. 34] pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea to Count One of the

Indictment is GRANTED;


                                            1
      (2)    Defendant’s plea of guilty to Count One of the Indictment, that is, conspiracy

to commit an offense or to defraud the United States by counterfeiting obligations of the

United States, in violation of 18 U.S.C. § 371, is ACCEPTED;

      (3)    Defendant is hereby ADJUDGED guilty of the charges set forth Count One

of the Indictment;

      (4)    Defendant SHALL REMAIN on supervised release in this matter until

sentencing which is scheduled to take place on April 21, 2020 at 2:30 p.m. in Knoxville

before the Honorable Pamela L. Reeves, Chief United States District Judge.

      IT IS SO ORDERED.

      ENTER:

                                  ____________________________________________
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                            2
